Stark App. No. 97CA00264. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated at page two of the court of appeals’ Judgment Entry filed March 2,1998:
“Must actual notice of the date, time, and location of a sheriffs sale be afforded to a defaulting defendant in a foreclosure action?”
The conflict cases are Martin v. M & S Dev. Co. (Dec. 29, 1995), Lake App. No. 94-L-072, unreported; Equitable Life Assur. Soc. of the United States v. Ruggeri (Mar. 22, 1996), Trumbull App. No. 94-T-5175, unreported, 1996 WL 200560; and Hall v. Trapper John’s Canoe Livery, Inc. (Oct. 31, 1996), Franklin App. No. 96APE04-519, unreported.
Sua sponte, cause consolidated with 98-437, infra.
Resnick, J., not participating.